Title: From John Adams to David Humphreys, 8 February 1786
From: Adams, John
To: Humphreys, David


     
      Dear Sir
      Grosvenor Square Feb. 8. 1786
     
     I received with Pleasure, your kind Letter of Yesterday, and although I cannot absolutely disapprove of your proposed Return to America in the Spring for the Reasons you Suggested in Conversation, yet I feel a sensible Reluctance at the Thought of loosing your Assistance, and Still wish you may find it convenient to Stay at least till the Expiration of your Commission. I believe, and I hope, that Congress have further Services for you in Europe, where, it is but Justice to Say, you have done honour, to yourself and your Country.
     The Harmony which you observe prevails, among the Servants of the Publick, in Europe, is much to their honour and the publick Advantage. While Persons born and liberally educated in America, who have acquired the Confidence of their Countrymen by their Behaviour and Services under their Eyes, are employed in Europe and are Supported by their Constituents, in the faithfull discharge of their Duty, against insidious Schemes, this Harmony will continue.
     Your whole Conduct Sir, has been highly Satisfactory to me: and I am particularly happy in your Society in London, where from a more familiar and personal Intimacy, I have conceived an Affection and Friendship for you, which will not easily be diminished. If you return to America, I hope for your Correspondence. I know it will give you Pleasure if I add here, that I have found in your Friend and former Colleague Coll Smith, all those amiable qualities which you led me to expect in him, before I knew him. and I think it is doing Service to the Publick to Say, that you have both acquired much Respect in Europe, and given Proofs of Talents and Address, which would become any higher Station in the Diplomatic Order.
     With great Esteem and Affection, I have / the Honour to be, dear sir, your / Friend and most humble / Servant
     
      John Adams.
     
    